Title: To James Madison from Joseph Jones, 21 May 1782
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Spring hill 21st. May 1782
The friendly visits of my Neighbours and acquaintance[s] since my return has and still continues to occupy my time[.] having not been free from Company since the day after my geting home, of course I have thought little of those matters which used while in Philadelphia to employ our attention and have not yet fixed the time of my visit to Richmond wh. will be regulated by information from there. our last accounts (whether true I know not) but your advices by the Post will inform you, say there was a House on Wednesday last. if so I shall in eight or ten days pay my respects to them. It is said several petitions will be presented urging a further emission of paper currency as indispensibly necessary to supply the scarsity of specie. some through folly, others from wickedness may countenance this measure but I cannot believe there can be found in the Assembly a Majority of those Characters untill the fatal adoption of the proposition shall convince me of my mistake. It is certain that specie is either very scarse or if in the Country locked up as the want of it is universally complained of by the planter and merchant. It must be very scarse or our commerce very languid as I am told good merchantable flour may be purchased over the mountains for 7/6 P hundred and I know Tobacco (upland too) will not produce upon this River 2d. Cash. the reason assigned [is] want of money to purchase. imported articles in general 100 PCt. higher than in Philadelphia and as the great part of the goods for sale come from that quarter and of late from N. York thu[s? i]t is easy to account for the drain of specie and what must be the consequence to these States from such a ruinous trafic and a hampered commerce.
I have not been able to find your pamphlet among my Books & papers. shod. I come across it you may be certain proper care shall be taken of it and conveyed by the first safe hand. did you not lend it to Mr. Lee or Col. Bland? I think you had it from me sometime before I came away and for the perusal of one of those Gentlemen? pray my friend let me have the Revolutionist from No. 4[.] I have it to that number. The April packet from England may be daily expected at New York[.] by her we may probably hear the result of the proceedings in consequence of Genl. Conways motion. I hear little of recruiting our line. the business, they say, is at a stand for want of money as indeed is almost every other public exertion. some military men say they could recruit our line if they had a specie bounty to offer. this cannot be furnished untill the Taxes bring it in and these, if at all, will not be productive untill October. Virga. will therefore this summer have few [m]en in the field unless for the spur of the oc[casion]. perhaps the assembly may thin[k it] necessary to order out a Body for the ti[me being?] Mrs. Jones begs her Compliments to the Ladys and joins me in the same to Col. Bland and yourself
Yr. aff Friend & Servt.
Jos: Jones.
